Citation Nr: 0948341	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-38 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability with bone marrow edema, to include as secondary to 
service-connected lumbar strain.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1967.  The appellant also has verified service in 
the United States Army Reserves from October 1984 through 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
appellant's previously assigned 10 percent disability rating 
for his lumbar strain and denied entitlement to service 
connection for a left knee disability, to include as 
secondary to his service-connected lumbar strain.  The 
appellant submitted a Notice of Disagreement with these 
decisions in April 2005 and subsequently perfected his appeal 
in October 2005.

These issues came before the Board in March 2008.  At that 
time, the Board determined that additional evidentiary 
development was necessary prior to the adjudication of the 
appellant's claims.

The issue of entitlement to service connection for a left 
knee disability, to include as secondary to service-connected 
low back strain, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The appellant 
will be notified if any further action on his part is 
required.


FINDINGS OF FACT

1.  The appellant's service-connected lumbar strain does not 
include neurological manifestations or postural deformities.

2.  In January 2005, the appellant's range of motion findings 
for the thoracolumbar spine were as follows: forward flexion 
from 0 to 80 degrees, extension from 0 to 30 degrees, right 
lateral flexion from 0 to 20 degrees, left lateral flexion 
from 0 to 20 degrees, right lateral rotation from 0 to 20 
degrees and left lateral rotation from 0 to 20 degrees.

3.  In November 2008, the appellant's range of motion 
findings for the thoracolumbar spine were as follows: forward 
flexion from 0 to 68 degrees, extension was not measured due 
to the appellant's complaints of pain, right lateral flexion 
from 0 to 15 degrees, left lateral flexion from 0 to 12 
degrees, right lateral rotation from 0 to 18 degrees and left 
lateral rotation from 0 to 20 degrees.

4.  The appellant's lumbar strain is also manifested by pain, 
muscle spasms and an antalgic gait.

5.  The competent medical evidence does not show that the 
appellant's service-connected lumbar strain is so exceptional 
or unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
the service-connected lumbar strain, but no higher, have been 
met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.
Prior to and following the initial adjudication of the 
appellant's claim, letters dated in October 2004 and June 
2008 fully satisfied the duty to notify provisions, including 
notice of the degree of disability.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The appellant was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  See Pelegrini II, at 120-21.

The June 2008 letter provided notice of the manner in which 
VA assigns disability ratings and effective dates.  Although 
this letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, he was provided 
ample time to respond with additional argument and evidence, 
the claim was readjudicated and an additional Supplemental 
Statement of the Case was provided to the appellant in 
February 2009.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit and 
accordingly does not apply to the present claim.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Despite this holding, the appellant was provided with a 
notice letter compliant with the holding in Vazquez-Flores in 
May 2008.  Therefore, the Board finds VA has met all 
statutory and regulatory notice and duty to assist provisions 
as to the appellant's claim for an increased rating.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
January 2005 and November 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that his service-connected low back 
strain is more severe than contemplated by his currently 
assigned 10 percent disability rating.  The Board concurs.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002).  After careful consideration of 
the evidence, any reasonable doubt remaining will be resolved 
in favor of the veteran.  See 38 C.F.R. § 4.3 (2009).  While 
a veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and increase in the 
disability rating is at issue, it is generally the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The appellant was 
originally granted entitlement to service connection for low 
back strain in November 2001, with an effective date of May 
30, 2001.  At that time, he was assigned a noncompensable 
disability rating.  In a subsequent rating decision, dated in 
July 2002, the disability rating was increased to 10 percent 
disabling, from the date of the appellant's claim.  The 
appellant initiated the present claim on October 5, 2004.  As 
noted above, the March 2005 rating decision continued the 
appellant's 10 percent disability rating.

The Board notes that if VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings. 

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Specific Schedular Criteria

The appellant has been assigned a 10 percent disability 
rating for his lumbar strain.  All criteria relevant to 
evaluating that low back disability for a rating higher than 
10 percent must be examined to see if a higher rating is 
warranted.

The criteria for evaluating disabilities of the spine are 
found in 38 C.F.R. § 4.71a (2009).  Those regulations provide 
two schedules for rating spine disabilities.  One schedule, 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, is found in 38 C.F.R. § 4.71a, 
immediately following Diagnostic Code (DC) 5243.  That 
formula is used to evaluate a disability of intervertebral 
disc syndrome.  In this case, there is no medical evidence of 
record of physician-prescribed bed rest.  Moreover, there is 
no record of a diagnosis of intervertebral disc syndrome, and 
virtually no evidence of neurological problems.

During both his January 2005 VA examination and his November 
2008 VA examination, the appellant complained of intermittent 
pain radiating from his low back into his hips and left leg.  
See VA Examination Reports; January 20, 2005 & November 20, 
2008.  Despite the appellant's claims, no specific neurologic 
impairment or resulting functional loss has been identified 
in the evidence.  The January 2005 VA examination report 
noted motor strength to be 4/5 on the left thigh, leg and big 
toe and 5/5 on the right thigh, leg and big toe.  Sensation 
was intact for the bilateral lower extremities and there was 
no muscular atrophy.  See VA Examination Report January 20, 
2005.  Moreover, no bladder or bowel dysfunction has been 
identified.  Without neurological manifestations, the 
intervertebral disc syndrome rating criteria under Diagnostic 
Code 5243 are not applicable in evaluating the appellant's 
low back disability.  

The other schedule for rating spine disorders authorizes 
ratings from 10 percent to 100 percent.  See 38 C.F.R. § 
4.71a (2009) (General Rating Formula for Diseases and 
Injuries of the  Spine).  The ratings of 50 percent and 100 
percent, however, are available only when the disability is 
manifest by ankylosis of the spine and neither the January 
2005 nor the November 2008 VA examiner determined there was 
ankylosis.  The criteria for a 30 percent rating is also not 
applicable because that concerns only manifestations of a 
cervical spine disability, rather than manifestations of a 
thoracolumbar spine disability, such demonstrated by the 
appellant.  See 38 C.F.R. § 4.71a (2009) (General Rating 
Formula for Diseases and Injuries of the Spine).

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is available if the disability is 
manifest by: 

(1) muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis;

(2) forward flexion of the 
thoracolumbar spine greater than 30 
degrees but not greater than 60 
degrees; or 

(3) combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees.

See 38 C.F.R. § 4.71a (2009) (General Rating Formula for 
Diseases and Injuries of  the Spine: criteria for 20 percent 
rating) (criteria re-ordered and numbered to facilitate 
application to the appellant's disability).

The three sets of criteria for a 20 percent rating will be 
examined in turn.

With regard to the assignment of a 20 percent disability 
rating based on forward flexion of the thoracolumbar spine, 
at no time has the appellant demonstrated forward flexion 
greater than 30 degrees but not greater than 60 degrees.  The 
appellant's forward flexion was noted from 0 to 80 degrees 
and from 0 to 68 degrees.  See VA Examination Reports; 
January 20, 2005 & November 20, 2008.  Accordingly, the 
appellant is not entitled to a 20 percent disability rating 
based on this criteria.

A 20 percent disability rating may also be assigned based on 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation 
and the normal combined range of motion for the thoracolumbar 
spine is 240 degrees.  See 38 C.F.R. § 4.71a (2009), General 
Rating Formula, Note (2).  Without considering the 
appellant's pain or functional limitation due to pain, the 
appellant's combined range of motion in 2005 was 190 degrees 
(80 degrees of flexion, 30 degrees of extension, 20 degrees 
of left lateral flexion, 20 degrees of right lateral flexion, 
20 degrees of left lateral rotation, and 20 degrees of right 
lateral rotation).  See VA Examination Report; January 20, 
2005.  In 2008, the appellant's combined range of motion was 
133 degrees (68 degrees of flexion, 0 degrees of extension, 
12 degrees of left lateral flexion, 15 degrees of right 
lateral flexion, 20 degrees of left lateral rotation, and 18 
degrees of right lateral rotation).  See VA Examination 
Report; November 20, 2008.  As both of these values are 
greater than 120 degrees, no increased rating is warranted 
under the combined range of motion criteria.  

Finally, a 20 percent disability rating may also be awarded 
based on muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Throughout the appeal period, the appellant has indicated 
that he suffers from muscle spasms in his low back.  While 
the Board is aware of the January 2005 VA examiner's opinion 
that the appellant's obesity was the greatest limiting factor 
for the appellant, the examiner did not specifically state 
that the complained of muscle spasms were due to his obesity, 
rather than his low back disability.  The Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Further, the 
January 2005 VA examination also noted the appellant had 
antalgic gait.  Accordingly, the Board finds that rating of 
20 percent is warranted on this basis.

As noted above, a disability of the musculoskeletal system is 
primarily the inability, due to damage, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  See 38 C.F.R. 
§ 4.40 (2009).  Thus, functional loss due to pain and 
weakness must be considered in evaluating the disability 
because a part which becomes painful on use must be regarded 
as seriously disabled.  Id; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (disability ratings should reflect the 
Veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  The rating 
should also reflect the condition of the appellant during 
flare-ups.  See DeLuca, supra.  Both the January 2005 and 
November 2008 VA examiners found that after the appellant 
repetitively performed the range of motion requirements, he 
demonstrated no further functional loss due to weakness, 
fatigue, or incoordination.

A disability rating in excess of 20 percent is not warranted.  
The appellant's forward flexion was noted from 0 to 80 
degrees and from 0 to 68 degrees, both clearly greater than 
30 degrees.  See VA Examination Reports; January 20, 2005 & 
November 20, 2008.  Thus, an increased rating of 40 percent 
is not warranted on the evidence of record.



The record shows that the appellant has degenerative changes 
in his thoracolumbar spine.  However, since the highest 
rating available for arthritis is a 20 percent rating, no 
rating higher than that assigned by the Board is available by 
using the arthritis criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Hart Considerations

In Hart, supra, the Court stated that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In the instant case, the competent 
medical evidence shows that throughout the appeal period, the 
appellant has demonstrated symptomatology warranting a 
disability rating of 20 percent.  

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
lumbar strain and the Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected lumbar 
strain.  There is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's lumbar strain presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).


ORDER

A disability rating of 20 percent, and no higher, for lumbar 
strain is granted, subject to the criteria governing payment 
of monetary benefits.



REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim of entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
lumbar strain.

Initially, the Board notes that during a routine follow-up 
for his medical conditions at the VA Medical Center (VAMC) in 
January 2005, the appellant reported that he had been 
evaluated for his left knee disability by Dr. T., a private 
orthopedic physician.  See VAMC Treatment Records; January 
13, 2005.  It does not appear that the appellant has 
associated these records with the claims file or provided 
information to VA for Dr. T along with the corresponding 
authorization forms to obtain any available records.  Given 
that the appellant specifically stated he was treated for his 
left knee by Dr. T., the Board finds these records to be 
particularly relevant to the appellant's claim.

Further, in the November 2009 Written Brief Presentation, the 
appellant, through his representative, alleged that the VA 
examination performed in 2008 was inadequate for rating 
purposes due to the lack of explanation of the examiner's 
conclusion regarding the appellant's left knee claim.  See 
Written Brief Presentation; November 17, 2009.  Upon 
reviewing the November 2008 VA examination report, the Board 
concurs.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007), the Court held that when VA provides a veteran with a 
medical examination related to a claim for service 
connection, the examination must be adequate.  Accordingly, 
the appellant must be provided with a new VA joints 
examination to determine the nature and etiology of his left 
knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appellant to obtain any treatment 
records from Dr. T. regarding his left 
knee.  The appellant should also be 
provided with the appropriate waiver and 
authorization forms for VA to obtain 
these records if he is not in possession 
of copies of his treatment records.  All 
attempts to obtain these missing records 
and any responses received should be 
associated with the appellant's claims 
file.

2.  After the missing treatment records 
from Dr. T., if available, have been 
associated with the appellant's claims 
file, he should be scheduled for a new 
VA joints examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
appellant's examination and state this 
has been accomplished in the VA 
examination report.  The examiner 
should address the following:

State all diagnoses associated with the 
appellant's left knee.

The VA examiner should then determine 
the nature and etiology of any left 
knee diagnoses.  Specifically, the VA 
examiner should state whether it is at 
least as likely as not that any left 
knee diagnoses are the direct result of 
the appellant's time on active duty 
service.  Thereafter, the VA examiner 
should state whether it is at least as 
likely as not that any left knee 
diagnoses are secondary to or 
aggravated by the appellant's service-
connected lumbar strain.

The VA examiner should specifically 
address the appellant's 2004 left knee 
injury which required aspiration.


It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Thereafter, the RO/AMC must review 
the claims file to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinion to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and his 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


